Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claims 1-3, 6-12 and 15-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the claims amendment.

EXAMINER’S AMENDMENT
(Authorized by Applicant)
Authorization for this examiner’s amendment was given in a telephone interview with Christopher G. Wolf, Registration No. 56,264 on 06/11/2021.

Please, amend claims 1, 10 and 18 as follows:

Claim 1.	(Currently Amended) A system comprising:	a first computing system comprising a first processor unit in communication with a first data storage, wherein the first processor unit is programmed to perform operations comprising:receiving second system sending data from a second computing system;	executing a first combining routine to combine first system receiving data stored at the first computing system with the second system sending data to generate first composite data, at least one of the second system sending data or the first system receiving data comprising assembly data that indicates a data structure, the executing of the first combining routine comprising combining at least a portion of the second system sending data and at least a portion of the first system receiving data into the data structure indicated by the assembly data to generate the first composite data;

Claim 10.	(Currently Amended) A method of authenticating a first computing system and a second computing system, the method comprising:	receiving, by the first computing system, second system sending data from the second computing system;	executing, by the first computing system, a first combining routine to combine first system receiving data stored at the first computing system with the second system sending data to generate first composite data, at least one of the second system sending data or the first system receiving data comprising assembly data that indicates a data structure, the executing of the first combining routine comprising combining at least a portion of the second system sending data and at least a portion of the first system receiving data into the data structure indicated by the assembly data to generate the first composite data;	executing, by the first computing system, a first testing routine upon the first composite data and first composite reference data stored at the first computing system, the first testing routine to determine that the first composite data is consistent with the first composite reference data;	executing, by the first computing system, a first tagging routine to generate first tag data 

Claim 18.	(Currently Amended) A non-transitory machine-readable medium comprising instructions thereon that when executed by at least one processor unit cause the at least one processor unit to perform operations comprising:	receiving, by a first computing system, second system sending data from a second computing system;	executing, by the first computing system, a first combining routine to combine first system receiving data stored at the first computing system with the second system sending data to generate first composite data, at least one of the second system sending data or the first system receiving data comprising assembly data that indicates a data structure, the executing of the first combining routine comprising combining at least a portion of the second system sending data and at least a portion of the first system receiving data into the data structure indicated by the assembly data to generate the first composite data;	executing, by the first computing system, a first testing routine upon the first composite data and first composite reference data stored at the first computing system to determine that the first composite data is consistent with the first composite reference data, the first composite data not being transferred between the first computing system and the second computing system;	executing, by the first computing system, a first tagging routine to generate first tag data based at least in part on the first composite data and based at least in part on other data different than the first composite data;e that the second tag data is consistent with reference tag data stored at the first computing system;	executing, by the first computing system, the first tagging routine to generate third tag data using the first composite data, the third tag data being different than the first tag data; andsending, by the first computing system, a third message comprising the third tag data to the second computing system.


REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-3, 6-12 and 15-20 are allowed. No reason for allowance is necessary, as the record is clear in light of the examiner’s amendment to the claims filed 03/05/2021, further search conducted, and the prosecution history. See MPEP 1302.14(I).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Communications Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIAN STOICA whose telephone number is (571)270-1955.  The examiner can normally be reached on Monday-Friday 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/SHANTO ABEDIN/Primary Examiner, Art Unit 2494